Case 9:21-cv-81785-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 1 of 6




                                  UNITED STATES COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                 Case No.:
  BARRY B. NORTON,

         Plaintiff,

  vs.

  WASTE PRO OF FLORIDA, INC., a Florida
  Profit Corporation,

        Defendant.
  ___________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, BARRY B. NORTON (“Mr. Norton”), by and through the undersigned attorneys,

  sues Defendant, WASTE PRO OF FLORIDA, INC. (“WASTE PRO”), on behalf of himself and

  others similarly situated, and alleges the following:

                                     GENERAL ALLEGATIONS

         1.      This is an action to recover the unpaid wages and overtime compensation,

  liquidated damages, attorneys’ fees and costs pursuant to the Fair Labor Standards Act, as

  amended, 29 U.S.C. §201 et seq. against Defendants.

         2.      Plaintiff, Mr. Norton, resides within the geographical jurisdiction of the Southern

  District of Florida, is over the age of 18 and is otherwise sui juris.

         3.      Defendant, WASTE PRO, is a Profit Corporation, with its principal place of address

  at 2101 W. Sr. 434, Longwood, FL 32779, FL 33444, and within the jurisdiction of this Court.

         4.      At all times material hereto, WASTE PRO existed to provide waste and recycling

  collection.

         5.      At all times material hereto, Plaintiff was employed by WASTE PRO.
Case 9:21-cv-81785-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 2 of 6




         6.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. §216(b).

         7.      Upon information and belief, WASTE PRO’s gross annual revenues were in excess

  of $500,000.00 per year in the years 2018, 2019, and 2020, and will exceed the same in 2021.

         8.       At all relevant times, WASTE PRO has been and continues to be an “employer”

  engaged in the interstate “commerce” and/or in the production of “goods” for “commerce” within

  the meaning of the FLSA, 29 U.S.C. § 203. Upon information and belief, WASTE PRO (1) had

  employees engaged in interstate commerce or in the production of goods for interstate commerce,

  and (2) had employees who handled, sold, or otherwise worked on goods or materials that have

  been moved in, or produced for, interstate commerce in the years 2018 - 2021. WASTE PRO has

  employed and/or continues to employ “employee[s],” including Plaintiff, who himself handled

  equipment and supplies that had travelled in interstate “commerce” for the purpose of conducting

  business.

         9.      Therefore, based on the aforementioned, WASTE PRO was at all times hereafter

  mentioned, engaged in commerce or in the production of goods for commerce as defined in 29

  U.S.C. §§203(r) and 203(s).

         10.     At all times material hereto, Plaintiff, in performing his job duties, were engaged

  in commerce within the meaning of 29 U.S.C. §§203(b), 203(r), 203(s), 206(a) and 207(a).

         11.     Mr. Norton was employed by WASTE PRO as a driver from March 2015 through

  October 2020. As such, for purposes of this lawsuit, Mr. Norton is entitled to a look-back time

  period of 3 years preceding the filing of this lawsuit.

         12.     At all times pertinent to the Complaint, Defendant failed to comply with §§ 29

  U.S.C. 201- 219 as Plaintiff performed hours of service for WASTE PRO in excess of forty (40)




                                                    2
Case 9:21-cv-81785-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 3 of 6




  hours during one or more workweeks, for which WASTE PRO failed to properly pay additional

  overtime premiums.

         13.     Upon information and belief, it was the usual practice of WASTE PRO to not pay

  its employees overtime wages.

         14.     Plaintiff was not exempt from the right to receive the appropriate overtime pay

  under the FLSA.

         15.     Rather, Plaintiff solely performed non-exempt work, that is, Plaintiff’s primary

  duties consisted of driving and other non-supervisory roles.

         16.     Plaintiff was not free from supervision in connection with matters of significance

  such as project management or operations. Moreover, Plaintiff did not customarily and regularly

  supervise two (2) or more full-time employees or the equivalent.

         17.     The pay practice on the part of Defendant violated the FLSA as Defendant failed

  to properly pay overtime to Plaintiff for those hours worked in excess of forty (40).

         18.     Since 2015, Defendant (1) employed Plaintiff; and (2) suffered or permitted to be

  suffered, with knowledge, hours of service by Plaintiff in excess of forty (40) during one or more

  workweeks, for which WASTE PRO failed to properly pay additional overtime premiums.

         19.     Upon information and belief, Defendant’s failure to properly pay overtime for those

  hours worked in excess of forty (40) is not unique to Plaintiff. Rather, Defendant utilized the exact

  same aforementioned scheme, in violation of the FLSA, for many employees at various locations

  with similar job titles and qualifications. This practice of WASTE PRO applied to all similarly

  situated employees at all locations.

         20.     All of these aforementioned WASTE PRO employees were and have been subject

  to a payroll policy, practice, and procedure transgressing the requirements of the FLSA.



                                                   3
Case 9:21-cv-81785-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 4 of 6




          21.     As a result, there exist many other “similarly situated” employees, within the

  meaning of 29 U.S.C. § 216(b). This putative class includes every employee of WASTE PRO that

  was not employed in a managerial or supervisory capacity (e.g., all laborers) and employed for

  any length of time since three (3) years prior to the filing of the instant lawsuit. Like Plaintiff, all

  members of this putative class were paid their respective standard rates of pay for hours worked

  over forty (40) each week, rather than time and one-half, as is required under Federal law.

          22.     The undersigned will move for conditional class certification when appropriate.

                             COUNT I
   RECOVERY OF UNPAID OVERTIME- VIOLATION OF THE FLSA, 29 U.S.C. § 207
         ON BEHALF OF BARRY B. NORTON AGAINST DEFENDANT

          23.     BARRY B. NORTON re-alleges and reaffirms paragraphs 1 through 22 as if fully

  set forth herein.

          24.     This is an action for Unpaid Overtime on behalf of Mr. Norton against Defendant.

          25.     During Mr. Norton’s employment with WASTE PRO, he worked hours in excess

  of forty (40) for which he was not properly compensated.

          26.     Mr. Norton was entitled to be paid at the rate of time and one-half for hours worked

  in excess of forty (40) hours per week pursuant to the FLSA.

          27.     Mr. Norton was never paid overtime for the hours he worked for WASTE PRO,

  from 2015 through the last date of his employment with WASTE PRO.

          28.     Mr. Norton was entitled to be paid the regular rate and overtime rate for the relevant

  time periods as referenced above. Defendant has failed and refused to do so.

          29.     Defendant knew of and/or showed a willful disregard for the provisions of the

  FLSA as evidenced by WASTE PRO’s failure to pay Mr. Norton time and one-half wages for the




                                                     4
Case 9:21-cv-81785-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 5 of 6




  hours he worked in excess of forty (40) hours per week when Defendant knew or should have

  known such was due. Rather, WASTE PRO attempted to intentionally skirt federal law.

          30.      Defendant failed to properly disclose or apprise Mr. Norton of his rights under the

  FLSA.

          31.      Defendant failed to maintain proper time records as mandated by the FLSA

  regarding the hours worked by Mr. Norton.

          32.      Mr. Norton is entitled to liquidated damages pursuant to the FLSA.

          33.      Due to the intentional, willful, and unlawful acts of WASTE PRO, Mr. Norton has

  suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

  equal amount as liquidated damages, together with interest.

          34.      Mr. Norton is entitled to an award of his reasonable attorneys’ fees and costs

  pursuant to 29 U.S.C. § 216(b).

          35.      Mr. Norton demands a trial by jury on all issues so triable.

          WHEREFORE, Plaintiff, BARRY B. NORTON, respectfully requests that a judgment be

  entered against Defendant, WASTE PRO OF FLORIDA, INC.:

                a. Declaring that Defendant has violated the overtime provisions of 29 U.S.C. § 207;

                b. Awarding Mr. Norton overtime compensation in the amount to be calculated;

                c. Awarding Mr. Norton liquidated damages in the amount to be calculated;

                d. Awarding Mr. Norton reasonable attorneys’ fees and costs and expenses of this

                   litigation pursuant to 29 U.S.C. § 216(b);

                e. Awarding Mr. Norton pre- and post-judgment interest; and




                                                     5
Case 9:21-cv-81785-XXXX Document 1 Entered on FLSD Docket 09/21/2021 Page 6 of 6




           f. Ordering any other and further relief this Honorable Court deems to be just and

               proper, including but not limited to relief in favor of all others similarly situated

               who join this action after notice.

        Respectfully Submitted on this 21st day of September 2021.



                                              Pike & Lustig, LLP
                                              /s/ Daniel Lustig
                                              Daniel Lustig
                                              Florida Bar No.: 059225
                                              Robert C. Johnson
                                              Florida Bar No.: 116419
                                              1209 N. Olive Ave.
                                              West Palm Beach, FL 33401
                                              Telephone: (561) 855-7585
                                              Facsimile: (561) 855-7710
                                              Email: pleadings@pikelustig.com
                                              Counsel for Plaintiff




                                                    6
